Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendments submitted by the applicant on February 12, 2021.
Claims 1 and 11 are amended.
Claims 1-20 are pending in this application.

Response to Arguments
Applicant’s arguments, filed February 12, 2021, with respect to USC 101 have been fully considered and are persuasive. The rejections of claims 1-20 have been withdrawn.

Allowable subject matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Du (U.S. Patent Pub. No. 20190389446) teaches a method for identifying a fault in a friction brake using data from a plurality of sensors and is configured to decelerate the vehicle wheel in response to the detection of a fault. Larson (U.S. Patent Pub. No. 20020036567) teaches a system that compares speed wheel sensor data to speed from a tachometer which can be used to 
None of the prior art of record, either individually or in combination, teaches or suggests: a computer programmed to detect a fault associated with a first wheel based on a correlation between an oscillation in the rotational speed of the driveline and the rotational position of a first wheel or to detect a fault associated with a second wheel based on a correlation between the oscillation in the rotational speed of the driveline and the rotational position of the second wheel. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664